UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ZACHARY M. SICURELLA, Case No. 1:19-cv-259
Plaintiff,
Black, J.
VS. Litkovitz, M.J.
HUNTINGTON BANK, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff, a prisoner at the Clermont County Jail, filed a prisoner civil rights complaint
against defendants Huntington Bank, Ariel Roll, Rebecca Stewart, and CEO and/or Owner.

On April 30, 2019, the undersigned issued a Report and Recommendation that the complaint
be dismissed with prejudice. (Doc. 5). Plaintiff subsequently filed a motion to
amend/correct (Doc. 6), which is hereby GRANTED.

This matter is before the Court for a sua sponte review of the complaint, as amended, to
determine whether the complaint, or any portion of it, should be dismissed because it is
frivolous, malicious, fails to state a claim upon which relief may be granted or seeks monetary
relief from a defendant who is immune from such relief. See Prison Litigation Reform Act of
1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

In the amended complaint, plaintiff specifies that he intended to bring his claim of false
imprisonment under both federal and state law. (Doc. 6 at PageID 59). He also adds
additional allegations with respect to his claim of slander. Finally, the amended complaint
adds a claim of civil conspiracy. (/d. at PageID 60).

Plaintiff's amended complaint should be dismissed. As noted in the Court’s April 30,
2019 Report and Recommendation, plaintiff's allegations are insufficient to state a claim with an

arguable basis in law over which this Court has subject matter jurisdiction. (See Doc. 5). The
allegations in the amended complaint fail to cure the deficiencies set forth in the Court’s April
20, 2019 Report and Recommendation. Accordingly, the amended complaint should be

dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

IT IS THEREFORE RECOMMENDED THAT:
1. The amended complaint be DISMISSED with prejudice pursuant to 28 U.S.C. §
1915(e)(2)(B).
2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons
an appeal of any Order adopting this Report and Recommendation would not be taken in good
faith, and therefore, deny plaintiff leave to appeal in forma pauperis. See McGore vy.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

Date. S/A/ i, Eitan X- Kbthait
Karen L. Litkovitz

United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ZACHARY M. SICURELLA, Case No. 1:19-cv-259
Plaintiff,
Black, J.
Vs. Litkovitz, M.J.
HUNTINGTON BANK, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after
being served with a copy thereof. That period may be extended further by the Court on timely
motion by either side for an extension of time. All objections shall specify the portion(s) of the
R&R objected to, and shall be accompanied by a memorandum of law in support of the
objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after
being served with a copy of those objections. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See Thomas vy. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).
